Case: 14-12514   Date Filed: 01/08/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12514
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00342-TWT-AJB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MANUEL VALLES CARRASCO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 8, 2015)



Before HULL, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 14-12514     Date Filed: 01/08/2015    Page: 2 of 4


PER CURIAM:



      Manuel Carrasco appeals his total 33-month sentence, imposed at the low

end of the advisory guideline range, after pleading guilty to one count of

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, five counts of

aiding and abetting and wire fraud, in violation of 18 U.S.C. §§ 1343, 2, and five

counts of wire fraud, in violation of 18 U.S.C. § 1343. Briefly stated, Carrasco

argues that a within-guideline sentence was substantively unreasonable in this case

because it failed to take into account adequately his status as a first-time offender

and the collateral consequences he will suffer as a result of his immigration status.

Carrasco specifically asserts that he will lose his permanent resident status and will

be ineligible for release into a halfway house.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). The party who challenges the sentence bears the burden

of showing that it is unreasonable in the light of the record and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The district court must impose a sentence that is “sufficient, but not greater

than necessary” to comply with the purposes of sentencing set forth in 18 U.S.C.

§ 3553(a)(2), including the need to promote respect for the law, provide just


                                           2
              Case: 14-12514     Date Filed: 01/08/2015    Page: 3 of 4


punishment for the offense, deter criminal conduct, and protect the public from

further crimes of the defendant. See 18 U.S.C. § 3553(a)(2). In imposing a

particular sentence, the court must additionally consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, any relevant policy

statements of the Sentencing Commission, the need to avoid unwarranted

disparities in sentencing, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7). The weight given to any particular factor is committed to the

sound discretion of the district court. United States v. Clay, 483 F.3d 739, 743

(11th Cir. 2007). We will remand, however, if we are “left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors.” United States v. Irey, 612 F.3d 1160, 1190 (11th

Cir. 2010) (en banc).

      Although we do not presume that a sentence falling within the guideline

range is reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed well

below the statutory maximum penalty also suggests that the sentence is reasonable.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that

a within-guideline sentence was reasonable in part because it was well below the

statutory maximum).


                                           3
              Case: 14-12514      Date Filed: 01/08/2015    Page: 4 of 4


      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      In this case, the district court did not abuse its discretion in declining

Carrasco’s request for a downward variance. Carrasco’s sentence was within the

guideline range and substantially below the statutory maximum. The district court

considered and spoke to the collateral-consequences arguments. Carrasco’s

sentence reflected the seriousness of the offense and impact on the victims, the

disparity in culpability between Carrasco and his codefendant, and Carrasco’s

history and characteristics. Carrasco’s sentence was reasonable in the light of the

§ 3553(a) factors, and we affirm.

      AFFIRMED.




                                           4